Filed 07/23/19

Case 19-19885 Doc 1

Fill in this information to identify your case:

 

| United States Bankruptcy Court for the:

District of Maryland

Case number (if known): Chapter you are filing under:
Chapter 7

QO) Chapter 11

QO) Chapter 12

O) Chapter 13

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Pade Qyi 11 ARSC

QH9 JUL 23 PH I2: bz

1.8. BANKRUPTCY |
OCUSTRICT OF MAR

i
“8

 

‘s

  
  

EP Chetk Withis is an

amended filing

 AARLS:

SoD .¢

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, ifja form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separa ly, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally respons
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

EEE centity Yourself

ble for supplying correct |

 

 

 

 

 

with the trustee.
Suffix (Sr., Jr., Il, IH)

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your = Ricardo

government-issued picture - -

identification (for example, First name First name

your driver’s license or David

passport). Middle name Middle name

Bring your picture BArrantes

identification to your meeting Last name Last name

Suffix (Sr., Jr., Hl, MM)

 

2. All other names you

 

 

 

 

 

 

 

 

 

(ITIN)

have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.

Last name Last name

First name First name

Middle name Middle name

Last name Last name

3. Only the last 4 digits of
. . - - 7 7 4 - _

your Social Security XXX x - 7 9 7 4 XXX i
number or federal OR OR
Individual Taxpayer 9 9
Identification number TOK XX — XX —

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1

 

 
Debtor 1

Case 19-19885 Doc 1

Ricardo David Barrantes

 

First Name

Middie Name

Last Name

Filed 07/23/19 Page 2 of 11

Case number (i known)

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

C) i have not used any business names or EINs.

About Debtor. 2 (Spouse Only in a Joint Case):

Q) | have not used any business names or EINs.

 

Business name

 

Business name

 

Business name

EN

EIN

Business name

EIN”

EIN

 

5. Where you live

819 Quince Orchard Blvd

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

Gaitersberg Md 20878

City State ZIP Code City State ZIP Code
Montgomery

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send

any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZiP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 19-19885 Doc 1

Debtor 1

Ricardo David Barrantes

Filed 07/23/19 Page 3 of 11

Case number (i known),

 

First Name

re the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Middie Name

Last Name

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. §

342(b) for Individuals Filing

for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

A Chapter 7

L) Chapter 11
() Chapter 12
CL) Chapter 13

 

8. How you will pay the fee

(4 | will pay the entire fee when | file my petition. Please check with
local court for more details about how you may pay. Typically, if you

the clerk's office in your
are paying the fee

yourself, you may pay with cash, cashier's check, or money order. If your attorney is

submitting your payment on your behalf, your attorney may pay with
with a pre-printed address.

C) | need to pay the fee in installments. If you choose this option, sig
Application for Individuals to Pay The Filing Fee in Installments (Offi

) | request that my fee be waived (You may request this option only
By law, a judge may, but is not required to, waive your fee, and may
less than 150% of the official poverty line that applies to your family
pay the fee in installments). If you choose this option, you must fill o
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with you

a credit card or check

n and attach the
cial Form 103A).

if you are filing for Chapter 7.
do so only if your income is
size and you are unable to

ut the Application to Have the
r petition.

 

 

 

 

 

9. Have you filed for No
bankruptcy within the
last 8 years? UL) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is C) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your CI No. Go to line 12.
residence? (4 Yes. Has your iandlord obtained an eviction judgment against you?

Official Form 101

LJ No. Go to fine 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

You (Form 101A) and file it as

page 3

 

 
Case 19-19885 Doc1 Filed 07/23/19 Page 4 of 11

Debtor 1 Ricardo David Barrantes Case number (if known),

 

 

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor (No. Goto Part 4.
of any full- or part-time
business? CQ) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L) Stockbroker (as defined in 11 U.S.C. § 101(53A))

(¥ Commodity Broker (as defined in 11 U.S.C. § 101(6))

LI None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a smallibusiness debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B). :
debtor?

. WI No. | am not filing under Chapter 11.
For a definition of smaif
business debtor, see LI No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

UL) Yes. 1am filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code.

ea Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14.Do youownorhaveany (Qwno
property that poses or is
alleged to pose a threat QO Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

 
Case 19-19885 Doc 1

Debtor 4 Ricardo David Barrantes

First Name Middie Name

ea Explain Your Efforts to Receive a Briefing About Credit Counseling

Last Name

Filed 07/23/19 Page 5 of 11

Case number (if known).

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The Jaw requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

L] I received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C} t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

in certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) 1am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CD Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voiuntary Petition for Individuats Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C3 | received a briefing from an approved credit
counseling agency within the 180 days before I |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

 

Q) | received a riefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,;
you MUST file a copy of the certificate and payment |
plan, if any.

ht certify that asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

dissatisfied with your reasons for not receiving a
briefing before, you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension jof the 30-day deadline is granted
only for cause land is limited to a maximum of 15
days.

Your case may be dismissed if the court is

CL) tam not required to receive a briefing about
credit counseling because of: |

Q Incapacity, | have a mental illness or a mental |
deficiency that makes me
incapable of realizing or making |
rational decisions about finances.
|
|

C) Disability.) My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

|
|
Bankruptcy page 5 |
|
|

 

 
Case 19-19885 Doc1 Filed 07/23/19 Page6 of 11

STATEMENT AS TO CREDIT COUNSELING

| have been sick with multiple illnesses and my mother died so | have been unable t
credit counseling. | will complete credit counselling in the next seven days.

D complete the

 

 
Case 19-19885 Doc 1

Debtor 1

Ricardo David Barrantes

Filed 07/23/19 Page 7 of 11

Case number (if known)

 

First Name

RE anower These Questions for Reporting Purposes

16. What kind of debts do
you have?

Middle Name

Last Name

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

UL) No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(I No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Q) No. fam not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and QO No
administrative expenses
are paid that funds will be Wi Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo WJ 1-49 (3 1,000-5,000 L} 25,001-50,000
you estimate that you L) 50-99 C1 5,001-10,000 ) 50,001-100,000
owe? L) 100-199 L 10,001-25,000 C) More than 100,000
L) 200-999
19. How much do you L} $0-$50,000 L) $1,000,001-$10 million } $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Zim Sign Below

- For you

CJ $10,000,001-$50 mitlion
L] $50,000,001-$100 million
LJ $100,000,001-$500 million

CJ $50,001-$100,000
 $100,001-$500,000
LC} $500,001-$1 million

CL) $1,000,001-$10 million

L) $10,000,001-$50 million
L) $50,000,001-$100 million
CJ $100,000,001-$500 million

J
u
O
Ul
Q) $0-$50,000 Q
L) $50,001-$100,000 =
 $100,001-$500,000 C]
(J $500,001-$1 million CG

| have examined this petition, and | declare under penalty of perjury that the infor
correct.

1 $1,000,000,001-$10 billion
$10,000,000,001-$50 billion
More than $50 billion

$500,000,001-$1 billion
$1,000,000,001-$10 billion
$10,000,000,001-$50 billion
More than $50 billion

‘mation provided is true and

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is ni
this document, | have obtained and read the notice required by 11 U.S.C. § 342(

ot an attorney to help me fill out

b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money
with a bankruptcy case can result in fi
18 U.S.C. §§ 152, 1341, 1519, a

   

x

 

ip to $250,000, or imprisonment for up

or property by fraud in connection
to 20 years, or both.

 

Signature of Debtor 1 —

Ww
Executed on ] ow lig
MM / DD /YYYY

Executed on __|
MM

Signature of Debtor 2

/ DD LYYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6

 

 

 
Case 19-19885 Doc1 Filed 07/23/19 Page 8 of 11

Debtor 1 Ricardo David Barrantes

Case number ¢f known)

 

First Name Middle Name

Last Name

 

For your attorney, if you are
. represented by one

_ If you are not represented
- by an attorney, you do not
_ need to file this page.

 

Official Form 104

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x

 

 

 

 

 

 

 

 

Date a
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address _ |
Bar number State

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
 

 

 

 

Case 19-19885 Doc1 Filed 07/23/19 Page 9 of 11
Debtor 1 Ricardo David Barrantes Case number (if known)
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term tania and legal
consequences, you are strongly urged to hire a qualified attorney.
If you are represented by |
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page. technical, and a mistake or inaction may affect your rights. For example; your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, of you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate! truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the jocal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

L) No |
LI Yes |

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI No
L) Yes

Did you pay or agree to pay someone who is not an attorney to help you/fill out your bankruptcy forms?

No

C} Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |

have read and understood this notice, and | am aware that filing a bankruptcy case without an

attorney may cause me to lose my rights or property if ! do not properly handle the case.
|
|
|

Xara) os x

 

 

 

 

 

 

Signature of Debtor 1 ~s Signature of Debtor 2
Date a 3 { { Date JJ
M/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone SO _ § Ug- Ol? 3 Cell phone
Email address Email address

 

 

  

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
Case 19-19885 Doc1 Filed 07/23/19 Page 10 of 11

United States Bankruptcy Court 213 JUL
- District of Maryland US. BANKRUPTC)

 

In Re: “Case Number:
Debtor(s) Chapter:

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: ? Iss 1 Signature of Debtor(s): ie Web (SB
S.

 

 

 
Case 19-19885 Doc1 Filed 07/23/19

Rushmore Loan Management
7515 Irvine Center Drive
Irvine, California 92618-2930

American Honda Finance

13856 Ballantyne Corporate Place
Suite 230

Charlotte, NC 28277

Macy’s
PO Box 8218
Mason, Ohio 45040 8218

American Express
PO Box 981 537
El Paso, Texas 79998 1537

Barclay’s Bank Delaware
PO Box 8803
Wilmington, Delaware 19899 8803

Page 11 of 11

 

 
